Putnam J.
delivered the opinion of the Court. The question is, whether a rule should go, for the commissioners to show cause why a mandamus should not issue, commanding them to construct the road.
This process lies to compel courts of inferior jurisdiction to do what appertains to their duty. If such a court has jurisdiction of the subject matter and refuses to exercise it, this Court would be obliged by law to issue the writ, to the end that justice should be done. But if it proceeds to exercise its discretion according to the authority given to it by law, in regard to the matter under its cognizance, we think that this Court cannot lawfully interfere to control or govern that discretion. Hull v. Supervisors of Oneida, 19 Johns. R. 259. If, in the execution of its duty, such inferior tribunal should mistake in any matter of law, this Court would be bound to correct the proceeding. For example, if it had refused to act, because it supposed it had not, when in fact it had, jurisdiction, this Court would grant a mandamus to proceed. Rex v. Carter, 4 T. R. 246 ; Com. Dig Mandamus, A. But such a writ would not *228be granted in any matter purely discretionary, and manifestly intended to be finally decided by the court below. Rex v. County of Oxford, 13 East, 410. As if the court below has an election to do one of two things, this Court could not legally command it to do one and not the other, because such order would interfere with the right of the court below to do the other thing if it should deem it expedient. Anon. 1 Str. 552 ; Usher’s case, 5 Mod. 453 ; 2 T. R. 338, note ; Rex v. Church Wardens of Weobly, 2 Str. 1259.
Now the St. 1825, c. 171, § 4, authorizes the commissioners “ to cause all roads located by them, to be constructed and finished to the acceptance of the said commissioners, in such manner as will best promote the public interest.” We think that their acceptance is conclusive evidence upon the subject, and that the legislature did not intend that this Court should controvert or draw into question the correctness of the opinion which the commissioners should make, as to the sufficiency of the construction of the road. This Court would be less able to judge of that matter than the commissioners would be. The People v. The Supervisors of Albany, 12 Johns. R. 414.*
It is argued for the petitioners, that East Sudbury was not notified or heard before the commissioners, when they accepted the way. But if that were so, it would not affect the doings of the commissioners in this matter. They, it is to be presumed, adjudged upon the view, and proper inquiry as to the sufficiency of the way ; and we are all clearly of opinion, that their acceptance must be taken to be conclusive evidence that the way was sufficiently made.
The petitioners are not to take any thing by their petition.

 See Chase v. Blackstone Canal Co. 10 Pick. 244.